DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on September 29, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the inventions have been restricted under unity of invention.  The differences between a National Application filed under 35 U.S.C. 111(a) and a National Stage Application submitted under 35 U.S.C. 371 are often subtle, but the differences are important. See MPEP 1896. U.S. National Applications filed under 35 U.S.C. 111(a) are subject to restriction practice in accordance with 37 CFR 1.141-1.146. See MPEP 1896 and MPEP 803. U.S. National Stage Applications are subject to Unity of Invention practice in accordance with 37 CFR 1.475 and 1.499. See MPEP 1896. Under the Unity of Invention standard, demonstrating a serious search burden is not a factor that is considered. 
The instant application is a U.S. National Application filed under 35 U.S.C. 371. Therefore, Unity of Invention practice is used. Accordingly, Applicant’s arguments that the application does not place a serious search burden are irrelevant to the determination of Unity of Invention and are not persuasive. 
The Examiner directs Applicant’s attention to MPEP 1896, which sets forth the differences between National Applications filed under 35 U.S.C. 111(a) and National Stage Applications submitted under 35 U.S.C. 371. Applicant is encouraged to review this portion of the MPEP to become acquainted with the differences in order to ensure an understanding of these differences and the proper regulations, standards, and procedures associated with each of these types of applications.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 29, 2022.
Applicant’s request for rejoinder in the response filed September 29, 2022 is noted, and said request will be reconsidered in the event of allowable subject matter.

Claim Interpretation
Regarding claims 1 and 2, “remainder being pearlite, cementite, precipitates and inclusions together up to 5”, the lower limit is interpreted as 0%.  If there is a remainder beyond ferrite, bainite, martensite and retained austenite, it would be one of these four microstructures, but the microstructures are not necessarily present, as currently recited.  This is based on 1) both claims recite the sum of the microstructure is 100 vol. % and the total of ferrite, bainite, martensite and retained austenite as presently recited includes values meeting this total and 2) the instant specification Pg. 3 Lns. 24-25 states “pearlite, cementite, precipitates and inclusions can be present in the steel, together up to 5%” (emphasis added by the examiner), i.e. they may not be present.  Additionally, the inventive microstructures in Table 4 of the instant application’s specification add to 100 volume% without cementite, pearlite, precipitates or inclusions.

Examiner’s Note
The claims are inconsistent regarding whether a space is used between the period and percent symbol for vol. and wt. percentages (for example “wt.%” in claim 1 and “wt. %” in claim 3).  Correction to consistent spacing in the claims is recommended.

Regarding  claims 1 and 2, claim 1 recites “sum adding up to”, and claim 2 recites “sum adds up to”, correction to a single verb tense of “add” is recommended.

Claim Objections
Claims 1, 9, 23 and 26 are objected to because of the following informalities:  
Claim 1: “ferrite and bainite together 50-90 martensite < 15” should read “ferrite and bainite together 50-90, martensite <15,” (commas after each range), for consistency with the remainder of the claim, and claim 2.
Claim 9:  “> 12% hole” should read “> 12%, hole” for consistency with the remainder of the claim
Claim 23:  “> 12% hole” should read “> 12%, hole” for consistency with the remainder of the claim.
Claim 26: “according to any one of the preceding claims claim 9” should read “according to claim 9”, it is definite this is what the applicant’s intent is for the following reason.   Claims 9-13 previously recited “any one of the preceding claims” and have been amended to instead read “claim 1”, and these claims previously recited preferable ranges.  The first of these preferable ranges have been incorporated into claims 23-27.  Claims 23-25 and 27 are all each correctly amended to be dependent on a single claim.  It is evident that it is a typographical error to not have removed “any one of the preceding claims” from claim 26.  
-Additionally, “Rm” and Rp” should respectively read “Rm” and “Rp”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor,  regards as the invention.

Regarding claim 20, claim 20 recites “the amount of 0.35-0.65” without a corresponding element.  It is not definite what element this refers to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-12 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15 of copending Application No. 17/596,673 (reference application) as evidenced by Kajihara (US 2017/0037496 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant claims 1 and 17 and claim 14 of ‘673, teach a steel strip of the elements shown below in Table 1.  ‘673 includes additional optional elements, but may consist of the closed composition required of the instant claim.  Regarding “high strength” in instant claim 1, this occurs before the transitional phrase and lacks sufficient structure to further limit the claim (MPEP 2111.02).  ‘673 teaches a substantially identical product as that which is claimed and is considered to meet this limitation. 
Table 1

Instant Cl. 1
Instant Cl. 17
Cl. 14 ‘673
C

0.12-0.18 wt%

0.15-0.28 wt%
Mn

2.00-2.60 wt%

1.70-3.00 wt%
Si

0.30-0.77 wt%

0.50-2.00 wt%
Cr

0.10-0.70 wt%

>0-0.35 (optional) wt%
Al

< 0.39 wt%

0.01-0.60 wt%
S

< 0.005 wt%

≤ 0.020 wt%
N

< 0.0015 wt%

≤ 0.0080 wt%
P

< 0.03 wt%

≤ 0.050 wt%
Fe & () impurities
Remainder (& unavoidable)

Remainder (& inevitable)
Nb
Optionally one or more of
< 0.06 wt%

>0-0.10 wt%
Mo

< 0.20 wt%

>0-0.30 wt%
Ti

< 0.04 wt%

>0-0.10 wt%
V

< 0.20 wt%

>0-0.10 wt%
B

< 0.004 wt%

>0-0.0030 wt%
Ca

< 0.004 wt%

>0-0.0050 wt%
Ferrite
50-90 vol. %

PF+ Acicular ferrite+ higher bainitic ferrite* 5-30 (bainite ferrite): 5-30 vol. %; Lower bainitic ferrite* (bainite ferrite): 45-80 vol. % (Sum bainite + ferrite 50-95 vol. % when required RA is subtracted)
bainite



Martensite 
< 15 vol.%
1-5 vol. %
0-20 vol. %
Retained Austenite
5-15 vol.%

5-20 vol. %
Pearlite+cementite+
precipitates+inclusions
0-5 vol. %

See note below
Sum of microstructure
100 vol.%

Up to 100 vol. % calculated

*Kajihara provides evidence that “bainitic ferrite is defined as a ferrite particle existing in the bainite (collectively referring to upper bainite and lower bainite) microstructure” ([0087]), i.e. ferrite+bainite.

‘673 is silent to the presence of precipitates, inclusions, cementite and pearlite, such that they are not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  It is further noted that the sum of microstructures elements taught by applicant includes values that encompass 100 vol. % as a closed list of those microstructures claimed by applicant (for example 90 vol. % bainitic ferrite, 5 vol. % martensite, 5 vol. % retained austenite, and 0% of pearlite/cementite/ precipitates/inclusions). 
The compositional and microstructural proportions disclosed by ‘673 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’673, including those proportions, which satisfy the presently claimed compositional and microstructural requirements.

Instant claims 3-7 and 18-22 and claim 14 of ‘673, the claims recite overlapping compositional ranges as shown below in Table 2, all in weight percentages. The compositional proportions disclosed by ‘673 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’673, including those proportions, which satisfy the presently claimed compositional requirements.
Table 2

Instant Cl. 4#
Instant Cl. 19#
Instant Cl. 3
Instant Cl. 5 
Instant Cl. 6
Instant Cl. 7
Instant Cl. 18
Instant Cl. 20
Instant Cl. 21
Instant Cl. 22
‘673 Claim 14



(one or more of)

C


0.13-0.18



0.14-0.17




0.15-0.28
Mn


2.00-2.50



2.10-2.45




1.70-3.00
Al



<0.10



< 0.05



0.01-0.60
Si
≤ 1.30
≤ 1.20

0.30-0.70







0.50-2.00
Cr



0.15-0.65



0.20-0.60


Opt. one or more of these
>0-0.35
Nb




< 0.04



< 0.03


>0-0.10
Ti




<0.03



< 0.020


>0-0.10
B





< 0.002



< 0.001

>0-0.0030
V





< 0.10



< 0.05

>0-0.10
Mo





< 0.10



< 0.05

>0-0.30

# ‘673 teaches individual values for Cr and Si, which together range from 0.5-2.35 wt%, overlapping the ranges of claims 4 and 9.

Instant claim 8 and claim 14 of ‘673, the claims recite overlapping compositional ranges as shown above in Table 2 for Nb, Mo, V, B and Ti.  The ranges of ‘673 include values approaching 0, and further all of these are optionally included (i.e. they could be present at 0).  Regarding “as an impurity”, this is considered product by process language.  How the elements are incorporated (impurity or intentional addition) does not change the product itself and the determination of patentability is based on the product itself (MPEP 2113 I).  Specifically ‘673 teaches values for Nb, Mo, V, B and Ti that overlap all values of the amounts claimed in the independent claim 1.  As the elements would have to be present in a non 0 amount to be in the claim as noted in instant claim 8, the values of ‘673 overlap the entire range of Mo, Nb, B, V and Ti of applicant.  The compositional proportions disclosed by ‘673 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’673, including those proportions, which satisfy the presently claimed compositional requirements of the amount that would be considered an impurity (more than 0 and less than the upper limit of claim 1).

Instant claims 9-11 and 23-25 and claim 15 of ‘673, the claims recite overlapping mechanical properties, as shown below in Table 3. The mechanical property proportions disclosed by ‘673 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’673, including those proportions, which satisfy the presently claimed mechanical property requirements.
Table 3

Instant Cl. 9 
Instant Cl. 23
Instant Cl. 10
Instant Cl. 11
Instant Cl. 24
Instant Cl. 25
‘673 Claim 15

(One or more of these)





Tensile Strength
950-1200 MPa
980-1180 MPa




≥ 980MPa
Yield Strength^
≤ 620 MPa
≤ 600 MPa




≥ 550 MPa
Total Elongation
> 12%
> 12%
> 13%

> 14%

≥ 13%
Hole Expansion Capacity
> 15%
> 15%

> 20%

> 25%
≥ 20

^Yield strength is not specifically claimed as before temper rolling; however, it is measured on the steel without reference to a coating, and the only temper rolling noted in the specification of ‘673 is optionally on the coated strip (Pg. 21 Lns. 6-9); therefore, one of ordinary skill in the art would understand the yield strength is on steel that has not been temper rolled.

Instant claims 12 and 26 and claim 15 of ‘673, claim 15 of ‘673 teaches the mechanical properties shown above in Table 3.  These values overlap values that calculate to (AJIS5 x HEC X Rm)/Rp of greater than or equal to 600.  For example, AJIS5 of 15%, HEC of 25%, Rp of 600 MPa and Rm of 1000 MPa calculates to 625. The mechanical property proportions disclosed by ‘673 overlap applicants claimed proportions including values that meet the claimed equations and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’673, including those proportions, which satisfy the presently claimed mechanical properties and related equation requirements.

Claims 1, 3-10, and 17-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15 of copending Application No. 17/596,682 (reference application) as evidenced by Kajihara (US 2017/0037496 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claims 1 and 17 and claim 14 of ‘6682, teach a steel strip of the elements shown below in Table 4.  ‘6682 includes additional optional elements, but may consist of the closed composition required of the instant claim (claim 14).  Regarding “high strength” in instant claim 1, this occurs before the transitional phrase and lacks sufficient structure to further limit the claim (MPEP 2111.02).  ‘6682 teaches a substantially identical product as that which is claimed and is considered to meet this limitation. 
Table 4

Instant Cl. 1
Instant Cl. 17
Cl. 14 ‘6682
C

0.12-0.18 wt%

0.15-0.35 wt%
Mn

2.00-2.60 wt%

1.50-3.00 wt%
Si

0.30-0.77 wt%

0.50-2.00 wt%
Cr

0.10-0.70 wt%

<0-0.35 (optional) wt%
Al

< 0.39 wt%

0.01-1.50 wt%
S

< 0.005 wt%

< 0.020 wt%
N

< 0.0015 wt%

< 0.0080 wt%
P

< 0.03 wt%

< 0.050 wt%
Fe & impurities
Remainder ( & unavoidable)

Remainder (& inevitable)
Nb
Optionally one or more of
< 0.06 wt%

>0-0.10 wt%(optional)
Mo

< 0.20 wt%

>0-0.30 wt%(optional)
Ti

< 0.04 wt%

>0-0.10 wt%(optional)
V

< 0.20 wt%

>0-0.10 wt%(optional)
B

< 0.004 wt%

>0-0.0030 wt% (optional)
Ca

< 0.004 wt%

>0-0.0050 wt% (optional)
Ferrite
50-90 vol. %

Polygonal ferrite+ Acicular ferrite+ higher bainitic ferrite*:20-55 vol. %
Lower bainitic ferrite*: 20-65 vol. % (Sum bainite+ferrite:  40-95 vol. %)
bainite



Martensite 
< 15 vol.%
1-5 vol. %
0-20 vol. %
Retained Austenite
5-15 vol.%

5-20 vol. %
Pearlite+cementite+
precipitates+inclusions
0-5 vol. %

See note below
Sum of microstructure
100 vol.%

Up to 100 vol. % calculated

*Kajihara provides evidence that “bainitic ferrite is defined as a ferrite particle existing in the bainite (collectively referring to upper bainite and lower bainite) microstructure” ([0087]), i.e. ferrite+bainite.
‘6682 is silent to the presence of precipitates, inclusions, cementite and pearlite, such that they are not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  It is further noted that the sum of microstructures elements taught by applicant includes values that encompass 100 vol. %, as a closed list of those microstructures claimed by applicant (for example 90 vol. % bainite+ferrite, 5 vol. % martensite, 5 vol. % retained austenite, and 0% of pearlite/cementite/ precipitates/inclusions). 
The compositional and microstructural proportions disclosed by ‘6682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’6682, including those proportions, which satisfy the presently claimed compositional and microstructural requirements.

Instant claims 3-7 and 18-22 and claim 14 of ‘6682, the claims recite overlapping compositional ranges as shown below in Table 5, all in weight percentages. The compositional proportions disclosed by ‘6682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’6682, including those proportions, which satisfy the presently claimed compositional requirements.


Table 5

Instant Cl. 4#
Instant Cl. 19#
Instant Cl. 3
Instant Cl. 5 
Instant Cl. 6
Instant Cl. 7
Instant Cl. 18
Instant Cl. 20
Instant Cl. 21
Instant Cl. 22
‘6682 Claim 14




(one or more of)





C


0.13-0.18



0.14-0.17




0.15-0.35
Mn


2.00-2.50



2.10-2.45




1.50-3.00
Al



<0.10



< 0.05



0.01-1.50
Si
≤ 1.30
≤ 1.20

0.30-0.70







0.50-2.00
Cr



0.15-0.65



0.20-0.60


Opt. one or more of these
>0-0.35
Nb




< 0.04



< 0.03


>0-0.10
Ti




<0.03



< 0.020


>0-0.10
B





< 0.002



< 0.001

>0-0.0030
V





< 0.10



< 0.05

>0-0.10
Mo





< 0.10



< 0.05

>0-0.30

# ‘6682 teaches individual values for Cr and Si, which together range from 0.5-2.35 wt%, overlapping the ranges of claims 4 and 9.

Instant claim 8 and claim 14 of ‘6682, the claims recite overlapping compositional ranges as shown above in Table 5 for Nb, Mo, and Ti.  The ranges of ‘6682 include values approaching 0, and further all of these are optionally included (i.e. they could be present at 0).  Regarding “as an impurity”, this is considered product by process language.  How the elements are incorporated (impurity or intentional addition) does not change the product itself and the determination of patentability is based on the product itself (MPEP 2113 I).  Specifically ‘6682 teaches values for Nb, Mo and Ti that overlap all values of the amounts claimed in the independent claim 1.  As the elements would have to be present in a non 0 amount to be in the claim as noted in instant claim 8, the values of ‘6682 overlap the entire range of Mo, Nb and TI of applicant.  The compositional proportions disclosed by ‘6682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’6682, including those proportions, which satisfy the presently claimed compositional requirements of the amount that would be considered an impurity (more than 0 and less than the upper limit of claim 1).

Instant claims 9, 10, 23 and 24 and claim 15 of ‘6682, the claims recite overlapping mechanical properties, as shown below in Table 6. The mechanical property proportions disclosed by ‘6682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’6682, including those proportions, which satisfy the presently claimed mechanical property requirements.


Table 6

Instant Cl. 9 
Instant Cl. 23
Instant Cl. 10
Instant Cl. 24
‘6682 Claim 15

(One or more of these)



Tensile Strength
950-1200 MPa
980-1180 MPa


≥ 850 MPa
Yield Strength^
≤ 620 MPa
≤ 600 MPa


≥ 500 MPa
Total Elongation
> 12%
> 12%
> 13%
> 14%
≥ 14%
Hole Expansion Capacity
> 15%
> 15%




^Yield strength is not specifically claimed as before temper rolling; however, it is measured on the steel without reference to a coating, and the only temper rolling noted in the specification of ‘6682 is optionally on the coated strip (Pg. 21 Lns. 24-27 ); therefore, one of ordinary skill in the art would understand the yield strength is on steel that has not been temper rolled.

Claims 1-9 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10577682 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter.

Instant claims 1 and 2 and claim 1 of ‘7682, teach a steel strip of the elements shown below in Table 7.  Regarding “high strength” in instant claim 1, this occurs before the transitional phrase and lacks sufficient structure to further limit the claim (MPEP 2111.02).  ‘7682 teaches a substantially identical product as that which is claimed and is considered to meet this limitation.  The entirety of the claimed composition is shown below (meeting the closed composition language of the instant claim 1).


Table 7

Instant Cl. 1
Instant Cl. 2
Claim 1 ‘7682
C

0.12-0.18 wt%

0.21-0.24 wt%
Mn

2.00-2.60 wt%

1.8-2.5 wt%
Si

0.30-0.77 wt%

0.65 to < 1.2 wt%
Cr

0.10-0.70 wt%

Opt. ≤ 0.5 wt%
Al

< 0.39 wt%

 ≤ 0.3 wt%
S

< 0.005 wt%

See note below in rejection
N

< 0.0015 wt%


P

< 0.03 wt%


Fe & unavoidable impurities
Remainder

remainder
Nb
Optionally one or more of (both instant and ‘7682 claims)
< 0.06 wt%

≤ 0.1 wt%
Mo

< 0.20 wt%

≤ 0.3 wt%
Ti

< 0.04 wt%

≤ 0.15 wt%
V

< 0.20 wt%

≤ 0.3 wt%
B

< 0.004 wt%

See note below in rejection
Ca

< 0.004 wt%


Ferrite
50-90 vol. %
15-55 vol. %
0-40 vol. %
bainite

35-75 vol. %
20-70 vol.%
Martensite 
< 15 vol.%
< 10 vol.%
7-30 vol. %
Retained Austenite
5-15 vol.%
5-10 vol.%
5-20 vol. %
Pearlite
0-5 vol. %
0-5 vol. %
≤ 2 vol. %
Cementite


≤ 1 vol. %
precipitates+inclusions


See note below in rejection
Sum of microstructure
100 vol.%
100 vol.%
Up to 100 vol. % calculated

	’7682 is silent to the presence of B, Ca, S, N, and P, such that they are not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  
‘7682 is silent to the presence of precipitates, and inclusions, such that they are not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  It is further noted that the sum of microstructures elements taught by ‘7682 includes values that encompass 100 vol. %, as a closed list of those microstructures claimed by applicant (for example 30 vol. % ferrite, 58 vol. % bainite, 7 vol. % martensite, 5 vol. % retained austenite and 0 vol. % pearlite, cementite, inclusions and precipitates). 
The compositional except for Carbon, and the microstructural proportions disclosed by ‘7682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’7682, including those proportions, which satisfy the presently claimed compositional (except for carbon) and microstructural requirements.
Regarding the amount of carbon, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I)).  The specification of ‘7682 allows that a lower limit of 0.17 wt% carbon delivers the required strength and retained austenite stabilization (Col. 3 Lns. 48-67), which is evidence of a lack of criticality in the difference of 0.03 weight% between that claimed by applicant, and that taught by ‘7682.  

Instant claims 3 and 18 and claim 1 of ‘7682, recite overlapping manganese ranges (‘7682 teaches 1.8-2.5 wt%, instant claim 3 recites 2.00-2.50 wt.% and instant claim 18 recites 2.10-2.45 wt.%). The compositional proportions disclosed by ‘7682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’7682, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 4 and 19 and claim 1 of ‘7682, claim 1 of ‘7682 recites Si and Cr ranges that overlap those of instant claim 1 (‘7682 teaches 0.65 to less than 1.2 wt% Si and optional Cr of 0-0.5 wt%), as discussed above, and further that calculate to 0.65 to less than 1.7 wt% for Si+Cr (instant claim 4 recites this as ≤ 1.30 wt% and instant claim 19 as ≤ 1.20 wt%).  The compositional proportions and calculated value of Si+Cr disclosed by ‘7682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’7682, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 5 and 20 and claim 1 of ‘7682, recite overlapping aluminum ranges (‘7682 teaches 0-0.3 wt%, instant claim 5 recites < 0.10 wt.% and instant claim 20 recites < 0.05 wt.%) and Cr ranges (‘7682 teaches optionally 0-0.5 wt%, instant claim 5 recites 0.15-0.65 wt.% and instant claim 20 recites 0.20-0.60 wt.%). The compositional proportions disclosed by ‘7682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’7682, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 6 and 21 and claim 1 of ‘7682, recite overlapping Nb ranges (‘7682 teaches optionally 0-0.1 wt%, instant claim 6 recites < 0. 04 wt.% and instant claim 21 recites < 0.03 wt.%) and Ti ranges (‘7682 teaches optionally 0-0.15 wt%, instant claim 6 recites  < 0.03 wt.% and instant claim 21 recites < 0.020 wt.%). The compositional proportions disclosed by ‘7682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’7682, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 7 and 22 and claim 1 of ‘7682, recite overlapping V ranges (‘7682 teaches optionally 0-0.3 wt%, instant claim 7 recites < 0. 10 wt.% and instant claim 22 recites < 0.05 wt.%) and Mo ranges (‘7682 teaches optionally 0-0.3 wt%, instant claim 7 recites  < 0.10 wt.% and instant claim 22 recites < 0.05 wt.%). The compositional proportions disclosed by ‘7682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’7682, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 8 and claim 1 of ‘7682, the claims recite overlapping compositional ranges as shown above in Table 7 for Nb, Mo, V and Ti.  The ranges of ‘7682 include values approaching 0, and further all of these are optionally included (i.e. they could be present at 0).  Regarding “as an impurity”, this is considered product by process language.  How the elements are incorporated (impurity or intentional addition) does not change the product itself and the determination of patentability is based on the product itself (MPEP 2113 I).  Specifically ‘7682 teaches values for Nb, Mo and Ti that overlap all values of the amounts claimed in the independent claim 1.  The values of ‘7682 overlap the entire range of Mo, Nb and TI of applicant.  The compositional proportions disclosed by ‘7682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’7682, including those proportions, which satisfy the presently claimed compositional requirements of the amount that would be considered an impurity (more than 0 and less than the upper limit of claim 1).

Instant claims 9 and 23 and claim 1 of ‘7682, the claims recite overlapping mechanical properties, as shown below in Table 8. The mechanical property proportions disclosed by ‘7682 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’7682, including those proportions, which satisfy the presently claimed mechanical property requirements.
Table 8

Instant Cl. 9 
Instant Cl. 23
‘7682 Claim 1

(One or more of these)

Tensile Strength
950-1200 MPa
980-1180 MPa
960-1100 MPa
Yield Strength^
≤ 620 MPa
≤ 600 MPa
≥ 500 MPa
Total Elongation
> 12%
> 12%

Hole Expansion Capacity
> 15%
> 15%


^Yield strength is not specifically claimed as before temper rolling; however, it is measured on the steel without reference to a coating, and the temper rolling noted in the specification of ‘7682 is optionally on the coated strip (Col. 7 Lns. 6-10 ); and specifies yield strength is “prior to temper rolling” in the specification (Col. 3 Lns. 49-52) therefore, one of ordinary skill in the art would understand the yield strength is on steel that has not been temper rolled.

Claims 1, 3-12 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15 copending Application No. 17/596,676 (reference application) as evidenced by Kajihara (US 2017/0037496 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claims 1 and 17 and claim 14 of ‘676, teach a steel strip of the elements shown below in Table 9.  ‘676 includes additional optional elements, but may consist of the closed composition required of the instant claim (claim 14).  Regarding “high strength” in instant claim 1, this occurs before the transitional phrase and lacks sufficient structure to further limit the claim (MPEP 2111.02).  ‘7682 teaches a substantially identical product as that which is claimed and is considered to meet this limitation. 
Table 9

Instant Cl. 1
Instant Cl. 17
Claim 14 ‘676
C

0.12-0.18 wt%

0.15-0.28 wt%
Mn

2.00-2.60 wt%

1.70-3.00 wt%
Si

0.30-0.77 wt%

0.50-2.00 wt%
Cr

0.10-0.70 wt%

Opt. ≤ 1.00 wt%+
Al

< 0.39 wt%

 0.01-0.60 wt%
S

< 0.005 wt%

< 0.020 wt%
N

< 0.0015 wt%

< 0.050 wt%
P

< 0.03 wt%

< 0.0080 wt%
Fe & () impurities
Remainder (unavoidable)

Remainder (inevitable)
Nb
Optionally one or more of
< 0.06 wt%

≤ 0.10 wt%+
Mo

< 0.20 wt%

≤ 0.50 wt%+
Ti

< 0.04 wt%

≤ 0.10 wt%+
V

< 0.20 wt%

≤ 0.10 wt%+
B

< 0.004 wt%

≤ 0.0030 wt%+
Ca

< 0.004 wt%

≤ 0.0050 wt%+
Ferrite
50-90 vol. %

PF+AF+HBF*= 5-30 vol%
LBF*+ PM: 50-85 vol% (calculates to 5-95% vol. bainite and ferrite [5% min. RA required below])
bainite



Martensite 
< 15 vol.%
1-5 vol.%
0-15 vol. %
Retained Austenite
5-15 vol.%

5-20 vol. %
Pearlite
0-5 vol. %

See note below in rejection
Cementite



precipitates+ inclusions



Sum of microstructure
100 vol.%

Up to 100 vol. % calculated

+these elements are all optional, so the lower limit does include 0	
*Kajihara provides evidence that “bainitic ferrite is defined as a ferrite particle existing in the bainite (collectively referring to upper bainite and lower bainite) microstructure” ([0087]), i.e. ferrite+bainite.

 ‘676 is silent to the presence of precipitates, pearlite, cementite and inclusions, such that they are not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  It is further noted that the sum of microstructures elements taught by ‘676 includes values that encompass 100 vol. %, as a closed list of those microstructures claimed by applicant.
The compositional, and the microstructural proportions disclosed by ‘676 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’676, including those proportions, which satisfy the presently claimed compositional and microstructural requirements.

Instant claims 3 and 18 and claim 14 of ‘676, recite overlapping manganese and carbon ranges (‘676 teaches Mn: 1.70-3.00 wt% and C: 0.15-0.28 wt%;  instant claim 3 recites Mn: 2.00-2.50 wt.% and C: 0.13-0.18 wt% and instant claim 18 recites Mn: 2.10-2.45 wt.% and C: 0.14-0.17 wt%). The compositional proportions disclosed by ‘676 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’676, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 4 and 19 and claim 14 of ‘676, claim 1 of ‘676 recites Si and Cr ranges that overlap those of instant claim 1 (‘676 teaches 0.50-2.00% Si and optional Cr of 0-1.00 wt%), as discussed above, and further that calculate to 0.50-3.00 wt% for Si+Cr (instant claim 4 recites this as ≤ 1.30 wt% and instant claim 19 as ≤ 1.20 wt%).  The compositional proportions and calculated value of Si+Cr disclosed by ‘676 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’676, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 5 and 20 and claim 14 of ‘676, recite overlapping aluminum ranges (‘676 teaches 0.01-0.60 wt%, instant claim 5 recites < 0.10 wt.% and instant claim 20 recites < 0.05 wt.%) and Cr ranges (‘676 teaches optionally 0-1.00 wt%, instant claim 5 recites 0.15-0.65 wt.% and instant claim 20 recites 0.20-0.60 wt.%). The compositional proportions disclosed by ‘676 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’676, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 6 and 21 and claim 14 of ‘676, recite overlapping Nb ranges (‘676 teaches optionally 0-0.10 wt%, instant claim 6 recites < 0. 04 wt.% and instant claim 21 recites < 0.03 wt.%) and Ti ranges (‘676 teaches optionally 0-0.10 wt%, instant claim 6 recites < 0.03 wt.% and instant claim 21 recites < 0.020 wt.%). The compositional proportions disclosed by ‘676 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’676, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 7 and 22 and claim 14 of ‘676, recite overlapping V ranges (‘676 teaches optionally 0-0.10 wt%, instant claim 7 recites < 0. 10 wt.% and instant claim 22 recites < 0.05 wt.%), B ranges (‘676 teaches 0-0.0030 wt% (optional), instant claim 7 recites < 0.002 wt% and claim 22 recites <0.001 wt% and Mo ranges (‘676 teaches optionally 0-0.50 wt%, instant claim 7 recites < 0.10 wt.% and instant claim 22 recites < 0.05 wt.%). The compositional proportions disclosed by ‘676 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’676, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 8 and claim 14 of ‘676, the claims recite overlapping compositional ranges as shown above in Table 9 for Nb, Mo, V and Ti.  The ranges of ‘676 include values approaching 0, and further all of these are optionally included (i.e. they could be present at 0).  Regarding “as an impurity”, this is considered product by process language.  How the elements are incorporated (impurity or intentional addition) does not change the product itself and the determination of patentability is based on the product itself (MPEP 2113 I).  Specifically ‘676 teaches values for Nb, Mo and Ti that overlap all values of the amounts claimed in the independent claim 1.  The values of ‘676 overlap the entire range of Mo, Nb and TI of applicant.  The compositional proportions disclosed by ‘676 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’676, including those proportions, which satisfy the presently claimed compositional requirements of the amount that would be considered an impurity (more than 0 and less than the upper limit of claim 1).

Instant claims 9-11 and 23-25 and claim 15 of ‘676, the claims recite overlapping mechanical properties, as shown below in Table 10. The mechanical property proportions disclosed by ‘676 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’676, including those proportions, which satisfy the presently claimed mechanical property requirements.
Table 10

Instant Cl. 9 
Instant Cl. 23
Instant Cl. 10
Instant Cl. 11
Instant Cl. 24
Instant Cl. 25
‘676 Claim 15

(One or more of these)





Tensile Strength
950-1200 MPa
980-1180 MPa




≥ 980MPa
Yield Strength^
≤ 620 MPa
≤ 600 MPa




≥ 550 MPa
Total Elongation
> 12%
> 12%
>13%

>14%

≥ 13%
Hole Expansion Capacity
> 15%
> 15%

>20%

>25%
≥ 20%

^Yield strength is not specifically claimed as before temper rolling; however, it is measured on the steel without reference to a coating, and the only temper rolling noted in the specification of ‘676 is optionally on the coated strip (Pg. 21 Lns. 18-21 ); therefore, one of ordinary skill in the art would understand the yield strength is on steel that has not been temper rolled.

Instant claims 12 and 26 and claim 15 of ‘676, claim 15 of ‘676 teaches the mechanical properties shown above in Table 10.  These values overlap values that calculate to (AJIS5 x HEC X Rm)/Rp of greater than or equal to 600.  For example, AJIS5 of 15%, HEC of 25%, Rp of 600 MPa and Rm of 1000 MPa calculates to 625. The mechanical property proportions disclosed by ‘676 overlap applicants claimed proportions including values that meet the claimed equations and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’676, including those proportions, which satisfy the presently claimed mechanical property and related equation requirements.

Claims 1, 3-10 and 17-24 are provisionally rejected on the ground of nonstatutory double patenting double patenting as being unpatentable over claims 14 and 15 of copending Application No. 17/596,685 (reference application) as evidenced by Kajihara (US 2017/0037496 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claims 1 and 17 and claim 14 of ‘685, teach a steel strip of the elements shown below in Table 11.  Regarding “high strength” in instant claim 1, this occurs before the transitional phrase and lacks sufficient structure to further limit the claim (MPEP 2111.02).  ‘685 teaches a substantially identical product as that which is claimed and is considered to meet this limitation.  ‘685 includes additional optional elements, but may consist of the closed composition required of the instant claim (claim 14).  
Table 11

Instant Cl. 1
Instant Cl. 17
Claim 14 ‘685
C

0.12-0.18 wt%

0.15-0.35 wt%
Mn

2.00-2.60 wt%

1.50-4.00 wt%
Si

0.30-0.77 wt%

0.50-2.00 wt%
Cr

0.10-0.70 wt%

≤ 1.00 wt%+
Al

< 0.39 wt%

0.01-1.50wt%
S

< 0.005 wt%

< 0.020 wt%
N

< 0.0015 wt%

< 0.0080 wt%
P

< 0.03 wt%

< 0.050 wt%
Fe & ()impurities
Remainder (unavoidable)

Remainder (inevitable impurities)
Nb
Optionally one or more of
< 0.06 wt%

≤ 0.10 wt%+
Mo

< 0.20 wt%

≤ 0.50 wt%+
Ti

< 0.04 wt%

≤ 0.10 wt%+
V

< 0.20 wt%

≤ 0.10 wt%+
B

< 0.004 wt%

≤ 0.0030 wt%+
Ca

< 0.004 wt%

≤ 0.0050 wt%+
Ferrite
50-90 vol. %

PF+AF+HBF*= 20-55 vol%
LBF*+ PM: 25-70 vol% (calculates as 20-95% vol. bainite and ferrite [5% min. RA required below])
bainite



Martensite 
< 15 vol.%
1-5 vol.%
0-15 vol. %
Retained Austenite
5-15 vol.%

5-20 vol. %
Pearlite +Cementite
Precipitates +inclusions
0-5 vol. %

See note below in rejection
Sum of microstructure
100 vol.%

Up to 100 vol. % calculated

+these elements are all optional, so the lower limit does include 0	
*Kajihara provides evidence that “bainitic ferrite is defined as a ferrite particle existing in the bainite (collectively referring to upper bainite and lower bainite) microstructure” ([0087]). i.e. ferrite+bainite.

‘685 is silent to the presence of precipitates, pearlite, cementite and inclusions, such that they are not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  It is further noted that the sum of microstructures elements taught by ‘685 includes values that encompass 100 vol. %, as a closed list of those microstructures claimed by applicant.
The compositional and the microstructural proportions disclosed by ‘685 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’685, including those proportions, which satisfy the presently claimed compositional (except for carbon) and microstructural requirements.

Instant claims 3 and 18 and claim 14 of ‘685, recite overlapping manganese and carbon ranges (‘685 teaches Mn: 1.50-4.00 wt%, C: 0.15-0.35 wt%, instant claim 3 recites Mn: 2.00-2.50 wt.%, C: 0.13-0.18 wt%  and instant claim 18 recites Mn: 2.10-2.45 wt.% and C: 0.14-0.17 wt%). The compositional proportions disclosed by ‘685 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’685, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 4 and 19 and claim 14 of ‘685, claim 14 of ‘685 recites Si and Cr ranges that overlap those of instant claim 1 (‘685 teaches 0.5-2.00 wt% Si and optional Cr of 0-1.00 wt%), as discussed above, and further that calculate to 0.5- 3.00 wt% for Si+Cr (instant claim 4 recites this as ≤ 1.30 wt% and instant claim 19 as ≤ 1.20 wt%).  The compositional proportions and calculated value of Si+Cr disclosed by ‘685 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’685, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 5 and 20 and claim 14 of ‘685, recite overlapping aluminum ranges (‘685 teaches 0.01-1.50 wt%, instant claim 5 recites < 0.10 wt.% and instant claim 20 recites < 0.05 wt.%) and Cr ranges (‘685 teaches optionally 0-1.00 wt%, instant claim 5 recites 0.15-0.65 wt.% and instant claim 20 recites 0.20-0.60 wt.%). The compositional proportions disclosed by ‘685 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’685, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 6 and 21 and claim 14 of ‘685, recite overlapping Nb ranges (‘685 teaches optionally 0-0.10 wt%, instant claim 6 recites < 0. 04 wt.% and instant claim 21 recites < 0.03 wt.%), and Ti ranges (‘685 teaches optionally 0-0.10 wt%, instant claim 6 recites < 0.03 wt.% and instant claim 21 recites < 0.020 wt.%). The compositional proportions disclosed by ‘685 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’685, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 7 and 22 and claim 14 of ‘685, recite overlapping V ranges (‘685 teaches optionally 0-0.10 wt%, instant claim 7 recites < 0. 10 wt.% and instant claim 22 recites < 0.05 wt.%), B (‘685 teaches optionally 0-0.0030 wt%, instant claim 7 recites < 0.002 wt% and instant claim 22 recites < 0.001 wt%), and Mo ranges (‘685 teaches optionally 0-0.50 wt%, instant claim 7 recites < 0.10 wt.% and instant claim 22 recites < 0.05 wt.%). The compositional proportions disclosed by ‘685 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’685, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 8 and claim 14 of ‘685, the claims recite overlapping compositional ranges as shown above in Table 11 for B, Nb, Mo, V and Ti.  The ranges of ‘685 include values approaching 0, and further all of these are optionally included (i.e. they could be present at 0).  Regarding “as an impurity”, this is considered product by process language.  How the elements are incorporated (impurity or intentional addition) does not change the product itself and the determination of patentability is based on the product itself (MPEP 2113 I).  Specifically ‘685 teaches values for B, Nb, Mo and Ti that overlap all values of the amounts claimed in the independent claim 1.  The values of ‘685 overlap the entire range of Mo, Nb and Ti of applicant.  The compositional proportions disclosed by ‘685 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’685, including those proportions, which satisfy the presently claimed compositional requirements of the amount that would be considered an impurity (more than 0 and less than the upper limit of claim 1).

Instant claims 9, 10, 23 and 24, and claim 15 of ‘685, the claims recite overlapping mechanical properties, as shown below in Table 12. The mechanical property proportions disclosed by ‘685 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ’685, including those proportions, which satisfy the presently claimed mechanical property requirements.
Table 12

Instant Cl. 9 
Instant Cl. 23
Instant Cl. 10
Instant Cl. 24
‘685 Claim 15

(One or more of these)



Tensile Strength
950-1200 MPa
980-1180 MPa


≥ 850 MPa
Yield Strength^
≤ 620 MPa
≤ 600 MPa


≥ 500 MPa
Total Elongation
> 12%
> 12%
> 13%
> 14%
≥ 14%
Hole Expansion Capacity
> 15%
> 15%




^Yield strength is not specifically claimed as before temper rolling; however, it is measured on the steel without reference to a coating, and the only temper rolling noted in the specification of ‘685 is optionally on the coated strip (Pg. 22 Lns. 4-6); therefore, one of ordinary skill in the art would understand the yield strength is on steel that has not been temper rolled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-8, and 17-22 are under 35 U.S.C. 103 as being unpatentable over Arman et al. (US 2019/0352750 A1), hereinafter Arman, as evidenced by Kajihara (US 2017/0037496 A1).

Regarding claims 1 and 17, Arman teaches a high strength steel sheet of a composition consisting of the composition and comprising the microstructure shown in the below Table 13 ([0040]-[0049]). 
Table 13


Instant Cl. 1
Instant Cl. 17
Arman [0041]-[0049]
C

0.12-0.18 wt%

0.07-0.15 wt%
Mn

2.00-2.60 wt%

2.2-3.2 wt%
Si

0.30-0.77 wt%

0.6-1.2 wt%
Cr

0.10-0.70 wt%

0.05-0.5 wt%
Al

< 0.39 wt%

≤ 0.2 wt%
S

< 0.005 wt%

See note in rejection
P

< 0.03 wt%


N

< 0.0015 wt%

≤  0.015 (optional) wt%
Fe & unavoidable impurities
Remainder

Balance (“impurities”, are unavoidable)
Optionally one or more of
Nb
< 0.06 wt%

≤ 0.1 wt% (optional because lower limit is 0) 

Mo
< 0.20 wt%

≤ 0.05 wt%

Ti
< 0.04 wt%

≤ 0.05 wt%

B
< 0.004 wt% wt%

≤ 0.005 wt%

V
< 0.20 wt%

See note in rejection

Ca
< 0.004 wt%


Ferrite
50-90 vol. %

≥ 50 vol % bainitic ferrite* (ferrite +bainite) (and preferably free of polygonal ferrite)
Bainite



Martensite 
< 15 vol.%
1-5 vol%
≤ 15 vol%
Retained Austenite
5-15 vol.%

2-20 vol% 
Pearlite, cementite,
Precipitates, inclusions
0-5 vol. %

See note in rejection
Sum of microstructure
100 vol. %

Includes 100 vol%

*Kajihara provides evidence that “bainitic ferrite is defined as a ferrite particle existing in the bainite (collectively referring to upper bainite and lower bainite) microstructure” ([0087]), i.e. ferrite+bainite.

Arman lists the composition as closed (“consisting of”) ([0041]) and is silent to the presence of S, P, V, and Ca, such that they are not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  Arman is further silent to the presence of precipitates, inclusions, cementite and pearlite, such that they are not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  It is further noted that the sum of microstructures elements taught by applicant includes values that encompass 100 vol. % (for example 90 vol. % bainitic ferrite, 5 vol. % martensite, 5 vol. % retained austenite, and 0% of pearlite/cementite/precipitates/inclusions), as a closed list of those microstructures claimed by applicant.
The compositional and microstructural proportions disclosed by Arman overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Arman, including those proportions, which satisfy the presently claimed compositional and microstructural requirements.

Regarding claims 3-7 and 18-22, Arman as evidenced by Kajihara teaches each claim limitation of claim 1, as discussed above.  Arman further teaches the composition shown below in Table 14. The compositional proportions disclosed by Arman overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Arman, including those proportions, which satisfy the presently claimed compositional requirements.
Table 14 (all weight %)

Instant Cl. 4#
Instant Cl. 19#
Instant Cl. 3
Instant Cl. 5 
Instant Cl. 6
Instant Cl. 7
Instant Cl. 18
Instant Cl. 20
Instant Cl. 21
Instant Cl. 22
Arman [0041]-[0047]



(one or more of)

C


0.13-0.18



0.14-0.17



0.07-0.15
Mn


2.00-2.50



2.10-2.45



2.3-3.2 
Si
≤ 1.30
≤ 1.20

0.30-0.70






0.6-1.2 
Cr



0.15-0.65



0.20-0.60


0.05-0.5 
Al



<0.10



< 0.05


≤ 0.2
Nb




< 0.04



< 0.03

≤0.1 
Ti




<0.03



< 0.020

≤ 0.05 opt
B





< 0.002



< 0.001
≤ 0.005 opt
V





< 0.10



< 0.05

Mo





< 0.10



< 0.05
≤ 0.05 opt

# Arman teaches individual values for Cr and Si, which together range from 0.65-1.7 wt%, overlapping the ranges of claims 4 and 9.

Regarding claim 8, Arman as evidenced by Kajihara teaches each claim limitation of claim 1, as discussed above.  Arman further teaches the impurities fulfill at least one of these requirements Ti: ≤ 0.05 wt%, Mo: ≤ 0.05 wt% or B: ≤ 0.005 wt% ([0047]).  The compositional proportions disclosed by Arman overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Arman, including those proportions, which satisfy the presently claimed compositional requirements.

Claim(s) 9-12 and 23-26 are under 35 U.S.C. 103 as being unpatentable over Arman as evidenced by Kajihara and Instron (“Proportional Limits” printed on October 14, 2022), a copy of which is provided herein by the examiner.  References cited to show a universal fact need not be available as prior art before applicant’s filing date, such as characteristics and properties of a material, or a scientific truism (MPEP 2124).

Regarding claims 9-11 and 23-25, Arman as evidenced by Kajihara teaches each claim limitation of claim 1, as discussed above.  Arman further teaches the mechanical properties shown below in Table 15. The mechanical properties proportions disclosed by Arman overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Arman, including those proportions, which satisfy the presently claimed mechanical properties requirements.
Table 15

Instant Cl. 9 
Instant Cl. 23
Instant Cl. 10
Instant Cl. 11
Instant Cl. 24
Instant Cl. 25
Arman [0050]

(One or more of these)





Tensile Strength
950-1200 MPa
980-1180 MPa




990-1100 MPa
Yield Strength^
≤ 620 MPa
≤ 600 MPa




580-920 MPa*
Total Elongation
> 12%
> 12%
> 13%

> 14%

≥ 13%
Hole Expansion Capacity
> 15%
> 15%

> 20%

> 25%
≥ 50%

*Arman teaches yield strength specifically at 0.2% offset (Rp0.2).  Applicant does not specifically teach the yield strength is at 0.2% offset, but does teach it is measured in accordance with ISO 6892 (Pg. 13 Lns. 5-7).  Instron provides evidence that metal standards including ISO 6892 have standardized a 0.2% offset yield for yield strength (Pg. 1 [3]).  Thus, applicant’s claimed yield strength is measured at 0.2% offset, as is Arman.

^Yield strength is not specifically taught as before temper rolling; however, there is no mention of temper rolling in Arman; therefore, one of ordinary skill in the art would understand the yield strength is on steel that has not been temper rolled.

Regarding claims 12 and 26, Arman as evidenced by Kajihara and Instron teaches each claim limitation of claims 1 and 9, as discussed above and Arman further teaches the mechanical properties shown above in Table 15.  These values overlap values that calculate to (AJIS5 x HEC x Rm)/Rp of greater than or equal to 600.  For example, AJIS5 of 15%, HEC of 50%, Rp of 600 MPa and Rm of 1000 MPa calculates to 1250. The mechanical property proportions disclosed by Arman overlap applicants claimed proportions including values that meet the claimed equation and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Arman, including those proportions, which satisfy the presently claimed mechanical property and related equation requirements.

Claim(s) 1-8 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (WO 2017/102982 A1), hereinafter Ionescu.

Regarding claims 1, 2 and 17, Ionescu teaches a high strength steel strip of the composition and the microstructure shown in the below Table 16 , and further contains additional optional elements, but maybe a closed composition of that shown in Table 16 ([0027]-[0044]; [0123]).
Table 16


Instant Cl. 1
Instant Cl. 2
Instant Cl. 17
Ionescu Pg. 4 Lns. 12-31; Pg. 17 Lns. 3 -10
C

0.12-0.18 wt%


0.10-0.21 mass %
Mn

2.00-2.60 wt%


1.45-2.20 mass %
Si

0.30-0.77 wt%


≤ 1.50 mass %
Cr

0.10-0.70 wt%


Opt ≤ 0.5 mass %z
Al

< 0.39 wt%


0.1-1.50 mass %
S

< 0.005 wt%


≤ 0.05 mass %
N

< 0.0015 wt%


≤ 0.015 mass %
P

< 0.03 wt%


0.001-0.04 mass%
Fe & ()impurities
Remainder (unavoidable)


Remainder (inevitable)
Optionally one or more of
Nb
< 0.06 wt%


≤ 0.10 mass%

Mo
< 0.20 wt%


≤ 0.20 mass%

Ti
< 0.04 wt%


≤ 0.20 mass%

V
< 0.20 wt%


Req. 0.005-0.30 mass%

B
< 0.004 wt%


Req. 0.0005-0.005 mass%

Ca
< 0.004 wt%


≤ 0.004 mass%
Retained Austenite
5-15 vol.%
5-10 vol.%

5-15 vol%
Martensite 
< 15 vol.%
< 10 vol.%
1-5 vol.%
0-20 vol. % (calculated from residual austenite)
Ferrite
50-90 vol. %
15-55 vol. %

20-50 vol.%
Bainite

35-75 vol. %

Calc. 25-65 vol % (100-[ferrite, martensite and residual austenite]); tempered martensite, cementite and precipitates
/inclusions are optional, this could all be bainite (Pg. 11 Lns. 28-29, the steel may consist of ferrite, bainite, and residual austenite)
Pearlite
0-5 vol. %
0-5 vol. %


cementite




precipitates




inclusions




Sum of microstructure
100 vol. %
100 vol. %

100 vol.%

The compositional and microstructural proportions disclosed by Ionescu overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Ionescu, including those proportions, which satisfy the presently claimed compositional and microstructural requirements, including a microstructure composition closed to only those microstructures claimed by applicant (For example 5 vol% retained austenite, 5 vol% austenite and 90% ferrite and bainite).

Regarding claims 3-7 and 18-22, Ionescu teaches each claim limitation of claims 1 and 2, as discussed above.  Ionescu further teaches the composition shown below in Table 17. The compositional proportions disclosed by Ionescu overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Arman, including those proportions, which satisfy the presently claimed compositional requirements.






Table 17 (all weight/mass%)

Instant Cl. 4#
Instant Cl. 19#
Instant Cl. 3
Instant Cl. 5 
Instant Cl. 6
Instant Cl. 7
Instant Cl. 18
Instant Cl. 20
Instant Cl. 21
Instant Cl. 22
Ionescu Pg. 4 Lns. 12-31



(one or more of)

C


0.13-0.18



0.14-0.17



0.10-0.21
Mn


2.00-2.50



2.10-2.45



1.45-2.20
Si
≤ 1.30
≤ 1.20

0.30-0.70






≤ 1.50
Cr



0.15-0.65



0.20-0.60


Opt ≤ 0.50
Al



<0.10



< 0.05


0.1-1.50*
Nb




< 0.04



< 0.03

Opt ≤ 0.10
Ti




<0.03



< 0.020

Opt ≤ 0.20
B





< 0.002



< 0.001
0.005-0.005+
V





< 0.10



< 0.05
0.005-0.30
Mo





< 0.10



< 0.05
Opt ≤ 0.20

*Al does not meet dependent claim limitations, but Cr and Si do for claim 5, and Cr does for claim 20, and as presently recited only one of the listed elements needs to be within the claimed ranges.
+B does not meet dependent claim limitations, but V and Mo do for claims 7 and 22, and as presently recited only one of the listed elements needs to be within the claimed ranges.
# Ionescu teaches individual values for Cr and Si, which together range from 0-2.0 wt%, overlapping the ranges of claims 4 and 9.

Regarding claim 8, Ionescu teaches each claim limitation of claims 1 and 2, as discussed above.  Ionescu further teaches impurities such as Ti or Nb (Pg. 6 Lns. 16-17).

Claim(s) 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu as evidenced by Instron.

Regarding claims 13 and 27, Ionescu teaches each claim limitation of claims 1 and 2, as discussed above.  Ionescu further teaches the hot dip galvanized (zinc based coated) steel strip has a Rp proof strength (yield strength) at 0.2% (offset) of 300-700 MPa after temper milling (rolling) (Pg. 11 Lns. 15-21).  
Applicant does not specifically teach the yield strength is at 0.2% offset, but does teach it is measured in accordance with ISO 6892 (Pg. 13 Lns. 5-7).  Instron provides evidence that metal standards including ISO 6892 have standardized a 0.2% offset yield for yield strength (Pg. 1 [3]).  Thus, applicant’s claimed yield strength is measured at 0.2% offset, as is Ionescu. 
The yield strength proportions disclosed by Ionescu as evidenced by Instron overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Ionescu as evidenced by Instron, including those proportions, which satisfy the presently claimed yield strength requirements.

Claim(s) 1-9 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2017/0191150 A1), hereinafter Hanlon.

Regarding claims 1 and 2, Hanlon teaches a steel strip with high strength ([0001]) of a composition having of the composition and comprising the microstructure shown in the below Table 18.  The entirety of the claimed still composition is shown below (meeting the closed composition language of the instant claim 1).
Table 18


Instant Cl. 1
Instant Cl. 2
Hanlon Cl. 1 
C

0.12-0.18 wt%

0.17-0.24 wt%
Mn

2.00-2.60 wt%

1.8-2.5 wt%
Si

0.30-0.77 wt%

0.65-1.25 wt%
Cr

0.10-0.70 wt%

Opt. ≤ 0.5 wt%
Al

< 0.39 wt%

≤ 0.3 wt%
S

< 0.005 wt%

See note in rejection
N

< 0.0015 wt%


P

< 0.03 wt%


Fe & unavoidable impurities
Remainder

Remainder
Optionally one or more of
Nb
< 0.06 wt%

≤ 0.1 wt%

Mo
< 0.20 wt%

≤ 0.3 wt%

Ti
< 0.04 wt%

≤ 0.15 wt%

V
< 0.20 wt%

≤ 0.3 wt%

B
< 0.004 wt%

See note in rejection

Ca
< 0.004 wt%


Ferrite
50-90 vol. %
15-55 vol. %
0-40 vol.%
Bainite

35-75 vol. %
20-70 vol. % 
Martensite 
< 15 vol.%
< 10 vol.%
7-30 vol. %
Retained Austenite
5-15 vol.%
5-10 vol.%
5-20 vol%
Pearlite
0-5 vol. %
0-5 vol. %
≤ 2 vol. %
cementite


≤ 1 vol%
precipitates


See note in rejection
inclusions



Sum of microstructure
100 vol. %
100 vol. %


Hanlon is silent to the presence S, N, P, Ca, B, precipitates and inclusions, such that they are not considered to be present in an appreciable amount; therefore the elements and microstructures are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  It is further noted that the sum of microstructures elements taught by applicant includes values that encompass 100 vol. % (for example 30 vol. % ferrite, 7 vol. % martensite, 8 vol. % retained  austenite, 55 vol. % bainite and 0% of pearlite/cementite/precipitates/inclusions), as a closed microstructure breakdown of the microstructures claimed by applicant.
The compositional and microstructural proportions disclosed by Hanlon overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hanlon, including those proportions, which satisfy the presently claimed compositional and microstructural requirements.
Regarding claims 3-7 and 18-22, Hanlon teaches each claim limitation of claims 1 and 2, as discussed above.  Hanlon further teaches the composition shown below in Table 19. The compositional proportions disclosed by Hanlon overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hanlon, including those proportions, which satisfy the presently claimed compositional requirements.
Table 19 (all weight%)

Instant Cl. 4#
Instant Cl. 19#
Instant Cl. 3
Instant Cl. 5 
Instant Cl. 6
Instant Cl. 7
Instant Cl. 18
Instant Cl. 20
Instant Cl. 21
Instant Cl. 22
Hanlon claim 1



(one or more of)

C


0.13-0.18



0.14-0.17




0.17-0.24
Mn


2.00-2.50



2.10-2.45




1.8-2.5
Al



<0.10



< 0.05



≤ 0.3
Si
≤ 1.30
≤ 1.20

0.30-0.70







0.65-1.25
Cr



0.15-0.65



0.20-0.60


Opt. one or more of these
≤ 0.5
Nb




< 0.04



< 0.03


≤ 0.1
Ti




<0.03



< 0.020


≤ 0.15
B





< 0.002



< 0.001

Not present
V





< 0.10



< 0.05

≤ 0.3
Mo





< 0.10



< 0.05

≤ 0.3

#Hanlon teaches individual values for Cr and Si, which together range from 0.65-1.75 wt%, overlapping the ranges of claims 4 and 9.

Regarding claim 8, Hanlon teaches each claim limitation of claims 1 and 2, as discussed above.  Hanlon further teaches the composition shown above in Table 18.  The ranges of Hanlon include values approaching 0 for Nb, Ti, Mo, and V, and further all of these are optionally included (i.e. they could be present at 0).  Regarding “as an impurity”, this is considered product by process language.  How the elements are incorporated (impurity or intentional addition) does not change the product itself and the determination of patentability is based on the product itself (MPEP 2113 I).  Specifically Hanlon teaches values for Nb, Mo, V and Ti that overlap all values of the amounts claimed in the independent claim 1.  The values of Hanlon overlap the entire range of Mo, Nb, V and Ti of applicant.  The compositional proportions disclosed by Hanlon overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hanlon, including those proportions, which satisfy the presently claimed compositional requirements of the amount that would be considered an impurity (more than 0 and less than the upper limit of claim 1).

Regarding claims 9 and 23, Hanlon teaches each claim limitation of claims 1 and 2, as discussed above.  Hanlon further teaches the mechanical properties as shown below in Table 20.  The mechanical property proportions disclosed by Hanlon overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hanlon, including those proportions, which satisfy the presently claimed mechanical property requirements.
Table 20

Instant Cl. 9 
Instant Cl. 23
Hanlon [0003]; [0049]

(One or more of these)

Tensile Strength
950-1200 MPa
980-1180 MPa
960-1100 MPa
Yield Strength prior to temper rolling 
≤ 620 MPa
≤ 600 MPa
≥ 500 MPa
Total Elongation
> 12%
> 12%

Hole Expansion Capacity
> 15%
> 15%



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784